January 13, 2014 «Partnership» «NAME2» «ADDRESS» «ADDRESS2» «CITY», «STATE», «ZIP» Re: WNC Housing Tax Credit Fund VI, L.P., Series 5 (the “Partnership”) – Property Disposition Notice Dear «ATTENTION», As you may be aware, the Partnership owned limited partnership interests in United Development Co., L.P.-97.1 and United Development Co., L.P.-97.2 (respectively, “UDC 97.1” and “UDC 97.2”), each a Tennessee limited partnership. As reported in the Partnership’s SEC filing on Form 10-Q for the quarterly period ended September 30, 2013, the low income housing apartment complex owned by each of UDC 97.1 and UDC 97.2 was sold in October 2013. The Partnership’s investment balance for each was zero at the time of sale. The apartment complex of UDC 97.1 was appraised at $1,100,000 on November 9, 2012 and the apartment complex of UDC 97.2 was appraised at $550,000 on the same date. The mortgage note balances were approximately $814,000, and $328,000, respectively, as of December 31, 2012. Each had other debt including past due property taxes. UDC 97.1 and UDC 97.2 had filed for bankruptcy and the apartment complexes were sold under the supervision of the bankruptcy court. There were no cash proceeds to the Partnership for either of these sales. The mortgage notes were in technical default because the property taxes were not current. The apartment complexes were sold and all encumbrances of debt were transferred with the dispositions. UDC 97.1 and UDC 97.2 have been wound down following the sales and should be terminated effective as of December 31, 2013. We would like to remind you of the investment benefits you have received from the Partnership. The average Limited Partner investing in the Partnership during its initial offering has received federal tax credits of approximately 110% of the amount invested. In addition, each Limited Partner has been allocated losses, which are classified as passive losses for most Limited Partners. The Partnership continues to own interests in seven other apartment complexes. Consistent with the Partnership’s objectives, the Partnership has generated passive losses from its operations. For a Limited Partner who is an individual, the tax benefits of such passive losses generally are available (1)only upon the Limited Partner’s taxable disposition of his or her entire interest in the Partnership, or (2)on a proportionate basis in connection with the taxable disposition of the Partnership’s interest in individual apartment complexes. The taxable disposition of an interest in an apartment complex might allow a Limited Partner to use passive losses previously allocated to him or her in connection with such apartment complex and not previously used. The sale of the interests described herein will result in gross taxable income to Limited Partners which will be reflected in your 2013 K-1, expected to be delivered to you approximately February or March 2014. You are encouraged to consult your own tax advisor as to the specific tax consequences as a result of the sales once the 2013 K-1 is received. If you have any questions please contact Investor Services by phone or email at investorservices@wncinc.com Best regards, WNC & Associates, Inc., General Partner cc: Registered Representative 714.662.5565 714.708.8498 F 17782 Sky Park Circle, Irvine, California 92614 wncinc.com
